Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
this office action is in response into the commination filed on 4/15/21
Original claims 21-40 are pending.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11032155. Although the claims at issue are not identical, they are not patentably distinct from each other because  a comparison(see table below)  between claims 1-20 instant application  and the Patented claims 1-20 reveal the claims define essentially the same invention in different language.  For instance, other than minor obvious variations, the difference between claims of the instant application and the patented claims, the claims at issue  define essentially the same invention in different language.  Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored by patented claims. These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11025503. Although the claims at issue are not identical, they are not patentably distinct from each other because  a comparison(see table below)  between claims 1-20 instant application  and the Patented claims 1-20 reveal the claims define essentially the same invention in different language.  For instance, other than minor obvious variations, the difference between claims of the instant application and the patented claims, the claims at issue  define essentially the same invention in different language.  Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored by patented claims. These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.

     Instant Application 17/321-426
21. A method for generating a multi-layer network map from network configuration data, the method comprising: 
receiving network configuration data that defines network components for a particular logical network that spans one or more datacenters, the logical network implemented on a shared physical network along with at least one other logical network; 
based on the received network configuration data, generating a plurality of data layers for a multi-layer interactive map of the network, wherein different data layers include (1) a logical first network layer comprising logical network components in the particular logical network, and (2) a physical second network layer comprising physical network components that implement the logical network components of the first network layer; from the first and second data layers, generating first and second visual representations of the first logical network and the second physical network, the first visual representation displaying a set of logical network components and a set of links identifying physical network components that implement the set of logical network components.



22. The method of claim 21 further comprising generating a set of overlays for each data layer, each overlay comprising an additional visual depiction of an aspect of the network.23. The method of claim 22, wherein each overlay comprises at least one of a runtime aspect of the particular logical network or physical network and a configuration aspect of the particular logical network or physical network.24. The method of claim 22, wherein at least one overlay identifies an application of a policy specified by the network configuration data to a set of network components in the particular logical network or connections between the components in the set of network components.25. The method of claim 22, wherein at least one overlay visually identifies a current value of a network performance metric for a set of network components in the particular logical network or connections between the components in the set of network components.26. The method of claim 21, wherein a first data layer comprises a set of links from the logical first network layer to the physical second network layer.27. The method of claim 26 further comprising generating a link from the logical first network layer to the physical second network layer by associating one or more logical network components of the logical first logical network layer with a link to the physical second network layer.28. The method of claim 27, wherein generating the visual representation of the logical first network layer comprises generating selectable items for the one or more logical network components that link to the visual representation of one or more physical network components of the physical second network layer.29. The method of claim 21, wherein the logical first network layer comprises a first set of the logical network components and the physical second network layer comprises a second set of the physical network components.30. The method of claim 21, wherein a first plurality of connections exist between the logical network components of the logical first network layer, a second plurality of connections exist between the physical network components of the physical second network layer, and the first and second visual representations comprise first and second representations of a set of connections in the first and second network layers.31. A non-transitory machine readable medium storing a program which when executed by at least one processing unit generates a multi-layer network map from network configuration data, the program comprising sets of instructions for: receiving network configuration data that defines network components for a particular logical network that spans one or more datacenters, the logical network implemented on a shared physical network along with at least one other logical network; based on the received network configuration data, generating a plurality of data layers for a multi-layer interactive map of the network, wherein different data layers include (1) a logical first network layer comprising logical network components in the particular logical network, and (2) a physical second network layer comprising physical network components that implement the logical network components of the first network layer; from the first and second data layers, generating first and second visual representations of the first logical network and the second physical network, the first visual representation displaying a set of logical network components and a set of links identifying physical network components that implement the set of logical network components.32. The non-transitory machine readable medium of claim 31, wherein the program further comprises a set of instructions for generating a set of overlays for each data layer, each overlay comprising an additional visual depiction of an aspect of the network.33. The non-transitory machine readable medium of claim 32, wherein each overlay comprises at least one of a runtime aspect of the particular logical network or physical network and a configuration aspect of the particular logical network or physical network.34. The non-transitory machine readable medium of claim 32, wherein at least one overlay identifies an application of a policy specified by the network configuration data to a set of network components in the particular logical network or connections between the components in the set of network components.35. The non-transitory machine readable medium of claim 32, wherein at least one overlay visually identifies a current value of a network performance metric for a set of network components in the particular logical network or connections between the components in the set of network components.36. The non-transitory machine readable medium of claim 31, wherein a first data layer comprises a set of links from the logical first network layer to the physical second network layer.37. The non-transitory machine readable medium of claim 36, wherein the program further comprises a set of instructions for generating a link from the logical first network layer to the physical second network layer by associating one or more logical network components of the logical first logical network layer with a link to the physical second network layer.38. The non-transitory machine readable medium of claim 37, wherein the set of instructions for generating the visual representation of the logical first network layer comprises a set of instructions for generating selectable items for the one or more logical network components that link to the visual representation of one or more physical network components of the physical second network layer.39. The non-transitory machine readable medium of claim 31, wherein the logical first network layer comprises a first set of the logical network components and the physical second network layer comprises a second set of the physical network components.40. The non-transitory machine readable medium of claim 31, wherein a first plurality of connections exist between the logical network components of the logical first network layer, a second plurality of connections exist between the physical network components of the physical second network layer, and the first and second visual representations comprise first and second representations of a set of connections in the first and second network layers.

U. S. Patent No. 11032155
1. A method for generating a multi-layer network map from network configuration data, the method comprising:

 receiving network configuration data that defines network components and connections between the network components for a network that spans one or more datacenters; 


based on the received network configuration data, generating a plurality of network data layers for a multi-layer interactive map of the network; and generating a visual representation of the network for each network data layer, each visual representation comprising a map of the network at a different level of hierarchy, wherein generating the visual representation of the network comprises: generating a visual representation of a first network data layer with a plurality of logical network components and a set of logical connections between the logical network components, generating a visual representation of a second network data layer with a plurality of physical network components that implement the logical network components, and generating a visual representation of a third network data layer with the plurality of physical network components that implement the logical network components, additional physical network components, and connections between the physical network components.

2. The method of claim 1 further comprising generating a set of overlays for each network data layer, each overlay comprising an additional visual depiction of an aspect of the network.

3. The method of claim 2, wherein each overlay comprises at least one of a runtime aspect of the network and a configuration aspect of the network.

4. The method of claim 2, wherein at least one overlay for the first network data layer identifies an application of a policy specified by the network configuration data to a set of logical network components.

5. The method of claim 2, wherein at least one overlay visually identifies a current value of a network performance metric for a set of network components or connections.

6. The method of claim 1, wherein the first network data layer comprises a first set of links from the first network data layer to the second network data layer and the second network data layer comprises a second set of links from the second network data layer to the third network data layer.

7. The method of claim 6 further comprising: generating a first link from the first network data layer to the second network data layer by associating one or more logical network components of the first network data layer with the first link to the second network data layer; and generating a second link from the second network data layer to the third network data layer by associating one or more physical network components of the second network data layer with the second link to the third network data layer.

8. The method of claim 7, wherein generating the visual representation of the first network data layer further comprises generating selectable items for the one or more network components that link to the visual representation of the second network data layer.

9. The method of claim 1, wherein a particular logical network component is represented in the visual representation of the first network data layer and not in the visual representations of the second or third network data layers, wherein a particular physical network component is represented in the visual representation of the second and third network data layers and not in the first network data layer.

10. The method of claim 1, wherein a particular logical network component is represented in the visual representations of both the first and second network data layers.

11. The method of claim 1, wherein the network configuration data defines a logical network that is physically implemented in the one or more datacenters.

12. The method of claim 11, wherein generating the visual representation of the network further comprises generating a fourth network data layer with the plurality of datacenters and connections between the datacenters.

13. A non-transitory machine readable medium storing a program which when executed by one or more processing units generates a multi-layer network map from network configuration data, the program comprising sets of instructions for: receiving network configuration data that defines network components and connections between the network components for a network that spans one or more datacenters; based on the received network configuration data, generating a plurality of network data layers for a multi-layer interactive map of the network, wherein different data layers include different network components and connections; generating a visual representation of the network for each network data layer, each visual representation comprising a map of the network at a different level of hierarchy, wherein a first network data layer that is higher in the hierarchy than a second network data layer comprises a particular network component that represents at least two network components in the second network data layer.

14. The non-transitory machine readable medium of claim 13, wherein the program further comprises sets of instructions for generating a set of overlays for each network data layer, each overlay comprising an additional visual depiction of an aspect of the network.

15. The non-transitory machine readable medium of claim 14, wherein each overlay comprises at least one of a runtime aspect of the network and a configuration aspect of the network.

16. The non-transitory machine readable medium of claim 14, wherein at least one overlay identifies an application of a policy specified by the network configuration data to a set of network components or connections.

17. The non-transitory machine readable medium of claim 14, wherein at least one overlay visually identifies a current value of a network performance metric for a set of network components or connections.

18. The non-transitory machine readable medium of claim 13, wherein the first network data layer comprises a set of links from the first network data layer to the second network data layer.

19. The method of claim 18, wherein the program further comprises a set of instructions for generating a link from the first network data layer to the second network data layer by associating one or more network components of the first network data layer with the link to the second network data layer.

20. The non-transitory machine readable medium of claim 19, wherein generating the visual representation of the first network data layer comprises generating selectable items for the one or more network components that link to the visual representation of the second network data layer, wherein at least one selectable item for a network component in the first network data layer represents a logical forwarding element that links to two or more physical forwarding elements in the second network data layer that implement the first logical forwarding element.



 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452